                                                         Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 1 of 10 Page ID #:74



                                                           1   Theodore Theodosiadis, Esq. (SBN 3096640)
                                                               333 S Grand Ave. Suite 3310
                                                           2   Los Angeles, CA 90071
                                                               T: (213) 425-0025
                                                           3   F: (213) 210-2179
                                                               E: theo@theotlaw.com
                                                           4
                                                               Attorney for Plaintiff
                                                           5

                                                           6

                                                           7
                                                                                               UNITED STATES DISTRICT COURT
                                                           8
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                           9

                                                          10
                                                               MYRNA TEODORO, individually and as heir         CASE NO: 2:20-cv-09139-GW-PLA
                                                          11   to RICHARD ANAYA, deceased;
Theodore Theodosiadis




                                                          12                            Plaintiffs,              FIRST AMENDED COMPLAINT FOR
                                                                                                                 WRONGFUL DEATH AND VIOLATION
                        333 S. Grand Ave ., Suite 3310




                                                          13          vs.
                           Los Angeles, CA 90071




                                                                                                                 OF CIVIL RIGHTS AND DAMAGES
                               (213) 425-0025
                                LAW OFFICE




                                                          14   COUNTY OF LOS ANGELES, a public
                                                               entity; LOS ANGELES COUNTY SHERIFFS               JURY TRIAL DEMAND
                                                          15   DEPARTMENT, a public entity; FABIAN
                                                               ANYANA SR. an individual; and DOES 1-
                                                          16   50, inclusive, individually, jointly and
                                                               severally,
                                                          17

                                                          18                            Defendants.

                                                          19

                                                          20
                                                          21

                                                          22

                                                          23                                          INTRODUCTION

                                                          24      1. This case arises out of the wrongful death of RICHARD ANAYA, a twenty-two-year-old

                                                          25   man, who was serving a sentence at Twin Towers Correctional Facility. On October 18, 2019,

                                                          26   Mr. ANAYA was found in his cell, face down under the toilet. He was taken to LAC/USC

                                                          27   Medical Center, where he died on November 1, 2019.

                                                          28
                                                                                                           -1-

                                                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                           DAMAGES
                                                         Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 2 of 10 Page ID #:75



                                                           1      2. The records provided by the Los Angeles County Department of Health Services

                                                           2   (hereinafter “LACDHS”), indicate that the Twin Towers Correctional Facility was aware that Mr.

                                                           3   ANAYA suffered from schizophrenia and other mental disorders when he arrive at the facility.

                                                           4      3. The record further indicates that on September 24, 2019, the facility was authorized by

                                                           5   Court order to administer to Mr. ANAYA involuntary psychotropic medications. The Court order

                                                           6   reflects that the failure to do so would probably cause great harm to Mr. ANAYA’s physical and

                                                           7   mental health.

                                                           8      4. Acting against the order, the facility failed to administer involuntary medication. As a

                                                           9   result, Mr. Anaya did indeed suffer great physical and mental harm, which led to his demise.

                                                          10

                                                          11                                           JURISDICTION
Theodore Theodosiadis




                                                          12      5. This action arises under Title 42 of the United States Code, Section 1983. Title 28 of The
                        333 S. Grand Ave ., Suite 3310




                                                          13   United States Code, Sections 1331 and 1343 confers jurisdiction upon this Court. The unlawful
                           Los Angeles, CA 90071
                               (213) 425-0025
                                LAW OFFICE




                                                          14   acts and practices alleged herein occurred in Los Angeles, California, which is within this judicial

                                                          15   district. Title 28 United States Code Section 1391(b) confers venue upon this Court.

                                                          16

                                                          17                                               PARTIES

                                                          18      6. Decedent, RICHARD ANAYA (hereinafter “ANAYA” or “Decedent”), was an individual

                                                          19   residing in the County of Los Angeles, State of California. Decedent was unmarried at the time of

                                                          20   his death and died intestate. Decedent was readily identifiable as Hispanic. Decedent did not file

                                                          21   any legal actions prior to his death. Decedent has no surviving children.

                                                          22      7. At all times mentioned herein, Plaintiff MYRNA TEODORO (hereinafter “PLAINTIFF

                                                          23   TEODORO”), has been a resident of Los Angeles County. PLAINTIFF TEODORO is the

                                                          24   biological mother of Decedent ANAYA.

                                                          25      8. At all times relevant herein, Defendant COUNTY OF LOS ANGELES (hereinafter

                                                          26   “DEFENDANT COUNTY”), is a public entity, existing under the laws of the State of California.

                                                          27      9. At all times relevant herein, Defendant LOS ANGELES COUNTY SHERIFFS

                                                          28
                                                                                                               -2-

                                                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                           DAMAGES
                                                         Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 3 of 10 Page ID #:76



                                                           1   DEPARTMENT (hereinafter “DEFENDANT LASD”), is a public entity, existing under the laws

                                                           2   of the State of California. DEFENDANT LASD operates the Twin Towers Correctional Facility.

                                                           3      10. Plaintiffs are ignorant of the true names and/or capacities of defendant sued herein as

                                                           4   DOES 1 through 50, inclusive, and therefore sue said defendants by such fictitious names.

                                                           5   Plaintiff will amend this Complaint to allege their true names and capacities when ascertained.

                                                           6   Plaintiffs believe and allege that each of the DOE defendants is legally responsible and liable for

                                                           7   the incident, injuries and damages hereinafter set forth. Each defendant proximately caused

                                                           8   injuries and damages because of their negligence, breach of duty, negligent supervision,

                                                           9   management or control, violation of public policy and/or use of excessive force. Each defendant

                                                          10   is liable for his/her personal conduct, vicarious or imputed negligence, fault, or breach of duty,

                                                          11   whether severally or jointly, or whether based upon agency, employment, ownership,
Theodore Theodosiadis




                                                          12   entrustment, custody, care or control or upon any other act or omission. Plaintiff will ask leave to
                        333 S. Grand Ave ., Suite 3310




                                                          13   amend their Complaint subject to further discovery.
                           Los Angeles, CA 90071
                               (213) 425-0025
                                LAW OFFICE




                                                          14      11. For State causes of action related to Federal claims, Plaintiffs are required to comply with

                                                          15   an administrative claim requirement under California law. Plaintiffs timely filed a Government

                                                          16   Tort Claim with the County of Los Angeles and the Los Angeles Sheriff’s Department notifying

                                                          17   the County and the Department of Plaintiffs’ intent to file a lawsuit against the County and the

                                                          18   Department.

                                                          19      12. Plaintiffs contend that the County of Los Angeles and the Los Angeles Sheriff’s

                                                          20   Department are liable for all state law causes of action under the theory of Respondeat Superior,

                                                          21   wherein damages occurred while County and Department employees were engaged in the

                                                          22   performance of their job duties.

                                                          23

                                                          24                                       STATEMENT OF FACTS

                                                          25      13. In August of 2019 Decedent was incarcerated at Twin Towers Correctional Facility.

                                                          26   Because of his long history of mental health issues, including schizophrenia, he was housed in the

                                                          27   suicide watch area.

                                                          28
                                                                                                               -3-

                                                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                           DAMAGES
                                                         Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 4 of 10 Page ID #:77



                                                           1      14. On September 24, 2019, during a 1368 PC Competency Hearing in Department 95 B of

                                                           2   the Superior Court of California, the Court, after reviewing a report by Doctor David Rad

                                                           3   regarding Decedent’s mental health, stated, “The Court finds that the Defendant lacks the mental

                                                           4   capacity to make decisions regarding psychotropic medication. If untreated with psychotropic

                                                           5   medication, it is possible that the Defendant will suffer serious harm to his physical or mental

                                                           6   health. [Emphasis added.]

                                                           7      15. Further, the Court stated “It is medically appropriate to treat the Defendant’s psychiatric

                                                           8   condition with psychotropic medication. This medication is likely to be effective. The treatment

                                                           9   facility is authorized to administer involuntary psychotropic medication to the Defendant. In an

                                                          10   objectively reasonable manner consistent with the facility’s policies when and as prescribed by

                                                          11   the Defendant’s treating psychiatrist.” [Emphasis in original.]
Theodore Theodosiadis




                                                          12      16. The Court added, “…the involuntary medication order is in effect for one year or until

                                                               maximum commitment date.”
                        333 S. Grand Ave ., Suite 3310




                                                          13
                           Los Angeles, CA 90071
                               (213) 425-0025
                                LAW OFFICE




                                                          14      17. The policies of DEFENDANT LASD regarding involuntary medication are outlined in

                                                          15   DEFENDANT LASD’s “Custody Division Manual.” The manual offers authority for

                                                          16   administering involuntary medication in instances where an inmate is unable to provide informed

                                                          17   consent to prescribed medication and where a Court issues an order authorizing such action.

                                                          18      18. From September 24, 2019 until October 18, 2019, Decedent was offered medication on a

                                                          19   daily basis. In each instance, he refused to take the prescribed medication.

                                                          20      19. Though Decedent was deemed to “lack[s] the mental capacity to make decisions regarding

                                                          21   psychotropic medication,” and there was a Court order authorizing involuntary medication be

                                                          22   administered, and the facility had procedures in place for this exact situation, Decedent never

                                                          23   received the medication needed to keep him alive.

                                                          24      20. As a result, Decedent suffered the fate that the Court feared. The lack of medication

                                                          25   resulted in serious harm to Decedent’s physical and mental health and Mr. ANAYA died after

                                                          26   nearly a month of neglect.

                                                          27      21. Plaintiffs are informed, believe and therein allege that DEFENDANT COUNTY and

                                                          28
                                                                                                               -4-

                                                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                           DAMAGES
                                                         Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 5 of 10 Page ID #:78



                                                           1   DEFENDANT LASD exhibit a pattern and practice of negligent treatment of mentally ill

                                                           2   inmates.

                                                           3       22. Plaintiffs are informed, believe and therein allege that DEFENDANT COUNTY and

                                                           4   DEFENDANT LASD, had reason to know by way of actual or constructive notice, of the

                                                           5   aforementioned Court order, Decedent’s mental health needs, and the departmental policy and

                                                           6   procedures outlined in the “Custody Division Manual.”

                                                           7       23. Plaintiffs are informed, believe and therein allege that DEFENDANT COUNTY and

                                                           8   DEFENDANT LASD, had reason to know by way of actual or constructive notice, of the

                                                           9   aforementioned policy, culture, pattern, and/or practice and the complained of conduct and

                                                          10   resultant injuries/violations.

                                                          11
Theodore Theodosiadis




                                                          12                                                DAMAGES

                                                                   24. As a consequence of Defendants’ violation of Decedent’s federal civil rights under 42
                        333 S. Grand Ave ., Suite 3310




                                                          13
                           Los Angeles, CA 90071
                               (213) 425-0025
                                LAW OFFICE




                                                          14   U.S.C. § 1983 and the Eighth, and Fourteenth Amendments, Plaintiffs were mentally and

                                                          15   emotionally injured and damaged as a proximate result of Decedent’s wrongful death, including

                                                          16   but not limited to Plaintiffs’ loss of familial relations, Decedent’s society, comfort, protection,

                                                          17   companionship, love, affection, solace, and moral support and financial support.

                                                          18       25. Plaintiff TEODORO brings this claim as co-successor-in-interest to Decedent ANAYA

                                                          19   and seeks both survival and wrongful death damages, pursuant to C.C.P. Sections 377.60

                                                          20   and377.61 and Probate Code Section 6402(b), for the violation of both Decedent’s and her rights.

                                                          21       26. Plaintiff TEODORO is further entitled to recover damages incurred by Decedent before

                                                          22   he died as a result of Plaintiffs’ gross negligence, of Decedent’s right to life and enjoyment of

                                                          23   life, and to any penalties or punitive damages to which Decedent would have been entitled to

                                                          24   recover had he lived, including damages incurred by Decedent, consisting of pain and suffering

                                                          25   he endured, during the time he struggled for his life, as a result of the violations of his civil rights.

                                                          26       27. Plaintiff found it necessary to engage the services of private counsel to vindicate the rights

                                                          27   of Decedent and Plaintiff’s rights under the law. Plaintiff is therefore entitled to an award of

                                                          28
                                                                                                                 -5-

                                                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                           DAMAGES
                                                         Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 6 of 10 Page ID #:79



                                                           1   attorney’s fees and/or costs pursuant to statute(s) in the event that they are the prevailing parties

                                                           2   in this action under 42 U.S.C. §§ 1983, 1985-86, and 1988.

                                                           3

                                                           4                                   FIRST CAUSE OF ACTION
                                                                          (Violation of Fourteenth Amendment of the United States Constitution)
                                                           5                                        (42 U.S.C. §1983)
                                                                                 (Against Defendants COUNTY, LASD, and DOES 1 - 50)
                                                           6
                                                                  28. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 27 of this
                                                           7
                                                               Complaint as though fully set forth.
                                                           8
                                                                  29. Defendants COUNTY, LASD, and DOES 1 – 50’s above-described conduct violated
                                                           9
                                                               Decedent’s right, as provided for under the Fourteenth Amendment to the United States
                                                          10
                                                               Constitution, by showing a deliberate indifference to Decedent’s serious medical needs.
                                                          11
Theodore Theodosiadis




                                                                  30. Defendants had actual or constructive knowledge that substantial risk of serious harm to
                                                          12
                                                               Decedent existed, and Defendants disregarded that risk.
                        333 S. Grand Ave ., Suite 3310




                                                          13
                           Los Angeles, CA 90071




                                                                  31. Decedent was forced to endure great physical and mental pain and suffering because of
                               (213) 425-0025
                                LAW OFFICE




                                                          14
                                                               the Defendants’ conduct, or lack thereof, before his death.
                                                          15
                                                                  32. Plaintiff, as successors-in-interest of Decedent brings claims for damages for the
                                                          16
                                                               conscious pain and suffering incurred by Decedent, as provided under 42 U.S.C. §1983.
                                                          17
                                                                  33. Defendants acted under color of law by denying Decedent his medication, which caused
                                                          18
                                                               his untimely death, thereby depriving Decedent of certain constitutionally protected rights,
                                                          19
                                                               including, but not limited to, the right to be free from cruel and unusual punishment.
                                                          20
                                                                  WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                          21

                                                          22
                                                                                               SECOND CAUSE OF ACTION
                                                          23
                                                                     (Violation of Plaintiffs’ Fourteenth Amendment Rights to Familial Relationship)
                                                          24                                          (42 U.S.C. §1983)
                                                                                 (Against Defendants COUNTY, LASD, and DOES 1 - 50)
                                                          25
                                                                  34. Plaintiff hereby re-alleges and incorporates by reference herein Paragraphs 1 thorough 33
                                                          26
                                                               of this Complaint as through fully set forth.
                                                          27
                                                                  35. Defendants, acting under color of state law, and without due process of law, deprived
                                                          28
                                                                                                                -6-

                                                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                           DAMAGES
                                                         Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 7 of 10 Page ID #:80



                                                           1   Plaintiff of her right to a familial relationship by consciously disregarding the substantial risk of

                                                           2   serious harm to Decedent, which resulted in Decedent’s death, all without justification.

                                                           3      WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

                                                           4

                                                           5                                   THIRD CAUSE OF ACTION
                                                                                             (Monell – 42 U.S.C. Section 1983)
                                                           6                      (Against Defendants COUNTY, LASD, and DOES 1 - 50)
                                                           7      36. Plaintiff hereby re-alleges and incorporates by reference herein Paragraphs 1 through 35
                                                           8   of this Complaint as though fully set forth.
                                                           9      37. Plaintiff is informed and believes and thereon alleges that high-ranking Los Angeles
                                                          10   County and Los Angeles County Sheriff’s Department officials, including DOES 1 through 50,
                                                          11   and/or each of them, knew and/or reasonably should have known about the repeated acts of
Theodore Theodosiadis




                                                          12   unconstitutional neglect of schizophrenic inmates.
                        333 S. Grand Ave ., Suite 3310




                                                          13      38. Despite having such notice, Plaintiff is informed and believes and thereon alleges that
                           Los Angeles, CA 90071
                               (213) 425-0025
                                LAW OFFICE




                                                          14   Defendants COUNTY and LASD and DOES 1 – 50, and/or each of them, approved, ratified,
                                                          15   condoned, encouraged, sought to cover up, and/or tacitly authorize the continuing pattern and
                                                          16   practice of misconduct and/or civil rights violations by the Los Angeles County Sheriff’s
                                                          17   Department, which brought about circumstances which led to Decedent’s untimely death.
                                                          18      39. Plaintiff is further informed and believes and thereon alleges that as a result of the
                                                          19   deliberate indifference, reckless and/or conscious disregard of the misconduct by Defendants and
                                                          20   each of them, Defendants COUNTY and LASD and/or DOES 1 -50 ratified and encouraged their
                                                          21   course of misconduct.
                                                          22      40. Plaintiff further alleges that Defendants COUNTY, LASD and DOES 1-50 and/or each of
                                                          23   them, were on notice of the Constitutional defects in their training of Los Angeles County
                                                          24   Sheriff’s Office deputies, including, but not limited to, failing to reasonably train deputies in
                                                          25   caring for the needs of mentally ill inmates.
                                                          26      41. The aforementioned acts and/or omissions and/or deliberate indifference by high ranking
                                                          27   Los Angeles County officials, including high ranking Los Angeles County Sheriff’s Department
                                                          28
                                                                                                                -7-

                                                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                           DAMAGES
                                                         Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 8 of 10 Page ID #:81



                                                           1   supervisors, DOES 1 – 50, and/or each of them resulted in the deprivation of Plaintiff’s and

                                                           2   Decedent’s constitutional rights including, but not limited to: the right to not be deprived of life,

                                                           3   liberty or property without due process of the law, as guaranteed by the Fourteenth Amendment

                                                           4   of the United States Constitution..

                                                           5

                                                           6                                  FOURTH CAUSE OF ACTION
                                                                                       (Violation of Plaintiffs’ State Statutory Rights)
                                                           7                             (Violation of California Civil Code § 52.1)
                                                                                  (Against Defendants COUNTY, LASD, and DOES 1 - 50)
                                                           8
                                                                  42. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 41 of this
                                                           9
                                                               Complaint as though fully set forth.
                                                          10
                                                                  43. Defendants COUNTY, LASD, and DOES 1 – 50 above described conduct constituted
                                                          11
                                                               interference and attempted interference with Decedent’s peaceable exercise and enjoyment of
Theodore Theodosiadis




                                                          12
                                                               rights secured by the Constitution and law of the United States and the State of California, in
                        333 S. Grand Ave ., Suite 3310




                                                          13
                           Los Angeles, CA 90071




                                                               violation of California Civil Code §52.1.
                               (213) 425-0025
                                LAW OFFICE




                                                          14
                                                                  44. Under the provisions of California Civil Code § 52(b), Defendants are liable for punitive
                                                          15
                                                               damages for each violation of California Civil Code § 52.1, reasonable attorney’s fees and an
                                                          16
                                                               additional $25,000.
                                                          17
                                                                  45. As a proximate result of Defendant’s gross negligence and wrongful conduct, Plaintiff
                                                          18
                                                               suffered as hereinafter set forth below.
                                                          19
                                                                  46. Plaintiff contends that Los Angeles County is liable for all state law causes of actions,
                                                          20
                                                               under the theory of Respondeat Superior, wherein damages occurred while Los Angeles County
                                                          21
                                                               employees were engaged in the performance of their job duties.
                                                          22
                                                                  WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                          23

                                                          24
                                                                                               FIFTH CAUSE OF ACTION
                                                          25
                                                                                                       (Negligence)
                                                          26                      (Against Defendants COUNTY, LASD, and DOES 1 - 50)

                                                          27      47. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 46 of this

                                                          28   Complaint as though fully set forth, except for any and all allegations of wrongful death,
                                                                                                               -8-

                                                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                           DAMAGES
                                                         Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 9 of 10 Page ID #:82



                                                           1   intentional, malicious, extreme, outrageous, wanton and oppressive conduct by Defendants, and

                                                           2   any and all allegations requesting punitive damages.

                                                           3      48. Defendants and DOES 1 – 50, by and through their respective agents and employees,

                                                           4   caused Decedent’s death, as a result of their negligent conduct and/or negligent failure to act as

                                                           5   set-forth herein.

                                                           6      49. As an actual and proximate result of Defendant’s negligence, Plaintiff sustained pecuniary

                                                           7   loss and pain and suffering, in an amount according to proof at trial.

                                                           8      WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

                                                           9

                                                          10                                            JURY DEMAND

                                                          11      50. Plaintiff hereby demands a jury trial in this action.
Theodore Theodosiadis




                                                          12
                        333 S. Grand Ave ., Suite 3310




                                                          13                                                 PRAYER
                           Los Angeles, CA 90071
                               (213) 425-0025
                                LAW OFFICE




                                                          14   WHEREFORE, Plaintiff prays for relief, as follows:

                                                          15      1. For general damages in a sum to be determined according to proof;

                                                          16      2. For special damages, including but not limited to, past, present and/or future wage loss,

                                                          17   income and support, medical expenses and other special damages in a sum to be determined

                                                          18   according to proof;

                                                          19      3. For punitive damages and exemplary damages in amounts to be determined according to

                                                          20   proof;

                                                          21      4. For reasonable attorney’s fees pursuant to 42 U.S.C. §1988;

                                                          22      5. For any and all statutory damages allowed by law;

                                                          23      6. For cost of suit herein incurred; and

                                                          24      7. For such other and further relief as the Court deems just and proper.

                                                          25

                                                          26
                                                          27                                         LAW OFFICE OF THEODORE THEODOSIADIS

                                                          28
                                                                                                               -9-

                                                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                           DAMAGES
                                                    Case 2:20-cv-09139-GW-PLA Document 13 Filed 01/04/21 Page 10 of 10 Page ID #:83



                                                          1

                                                          2
                                                              Dated: January 4, 2020         _____________________________
                                                          3                                  Theodore Theodosiadis, Esq.
                                                                                             Attorney for Plaintiffs
                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
Theodore Theodosiadis




                                                         12
                        333 S. Grand Ave ., Suite 3310




                                                         13
                           Los Angeles, CA 90071
                               (213) 425-0025
                                LAW OFFICE




                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28
                                                                                              - 10 -

                                                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
                                                                                          DAMAGES
